Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
          EIGHTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of June
___, 2008 (this “Amendment”), to the Credit and Guaranty Agreement, dated as of
April 30, 2007 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), by and among Handleman Company, a Michigan
corporation (“Holdings”), Handleman Services Company, a Michigan corporation
(“Handleman Services”), certain subsidiaries of Holdings identified on the
signature page hereto as “Borrowers” (such Subsidiaries, together with Handleman
Services, are referred to individually as a “Borrower” and collectively, jointly
and severally, as “Borrowers”), certain subsidiaries of Holdings identified on
the signature page hereto as “Guarantors” (such subsidiaries, together with
Holdings, are referred to individually as a “Guarantor” and collectively,
jointly and severally, as “Guarantors”), the lenders party hereto from time to
time (“Lenders”), and Silver Point Finance, LLC (“Silver Point”), as
administrative agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”) and as collateral
agent for Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent” and together with Administrative Agent,
each an “Agent” and collectively the “Agents”).
          WHEREAS, Borrowers and Guarantors have requested that Agents and
Lenders agree to amend certain terms and conditions of the Credit Agreement, in
each case, as more fully set forth herein; and
          WHEREAS, Agents and Lenders have agreed to make such amendments to the
Credit Agreement, in each case, subject to the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. All terms used herein which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendments to Credit Agreement.
               (a) Section 1.1 of the Credit Agreement is hereby amended by
adding the following new definitions thereto, in appropriate alphabetical order,
to read in its entirety as follows:
“‘Eighth Amendment’ means the Eighth Amendment to Credit and Guaranty Agreement,
dated as of June ___, 2008, by and among Credit Parties, Lenders and Agents.”
“‘Eighth Amendment Effective Date’ has the meaning ascribed to the term
‘Amendment Effective Date’ in the Eighth Amendment.”
               (b) Section 1.1 of the Credit Agreement is hereby amended by
amending and restating the definitions of the following terms contained therein
to read in their entirety as follows:
“‘Minimum Availability Amount’ means, at any time, the aggregate principal
amount of the Tranche B Term Loan outstanding at such time.”
““Revolving Commitment Termination Date” means the earliest to occur of
(i) May 1, 2007, if the Term Loans are not made on or before

 



--------------------------------------------------------------------------------



 



that date; (ii) April 30, 2012; (iii) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.12(b) or 2.13; (iv) the date
of the termination of the Revolving Commitments pursuant to Section 8.1; and
(v) the date on which the outstanding principal amount of the Tranche B Term
Loan is reduced to zero.”
               (c) Clause (G) of Section 2.12(c)(i) and clause (G) of
Section 2.12(c)(ii) of the Credit Agreement are each hereby amended and restated
to read in their entirety as follows:
“(G) as a result of the occurrence of the Revolving Commitment Termination Date
or as a result of the occurrence of the Term Loan Maturity Date or under any
other circumstance”
               (d) The first sentence of Section 2.13(k) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
“Concurrently with any prepayment of the Loans and/or reduction of the Revolving
Commitments pursuant to Sections 2.13(a)-(g), Holdings shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, Consolidated Excess
Cash Flow or other applicable financial tests or proceeds giving rise to the
prepayment, as the case may be; provided, that such certificate with respect to
the calculation of Consolidated Excess Cash Flow for the Fiscal Year of the
Credit Parties ended May 3, 2008 shall not be required to be delivered until
September 15, 2008.”
               (e) Clause (ii) of Section 5.1(c) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
“(ii) with respect to such consolidated financial statements an opinion thereon
of PricewaterhouseCoopers LLP or other independent certified public accountants
of recognized national standing selected by Holdings, and reasonably
satisfactory to Administrative Agent, which shall state that such consolidated
financial statements fairly present, in all material respects, the financial
position of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with the standards of the Public Company Accounting
Oversight Board (United States)) together with, if Holdings is then subject to
Section 404(b) of the Sarbanes Oxley Act of 2002, a report on the effectiveness
of Holdings’ internal control over financial reporting;”
               (f) Section 5.21 of the Credit Agreement is hereby amended by
deleting the phrase “August 31, 2008” contained therein and inserting the phrase
“September 15, 2008” in its stead.
               (g) Section 6.7(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



“(a) [Intentionally Omitted].”
               (h) Section 6.7(e) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(e) Minimum Asset Coverage. Credit Parties shall not permit, at any time
(i) between the Eighth Amendment Effective Date through (but not including)
September 15, 2008, the positive difference between (A) the Working Capital
Borrowing Base at such time (without taking into account the Term Loan Reserve,
the Minimum Availability Amount or any other Reserves (as defined in the Working
Capital Agreement)) and (B) the principal amount of all Indebtedness outstanding
(including without limitation, all undrawn letters of credit) under the Working
Capital Agreement and this Agreement at such time (such positive difference, the
“Minimum Asset Coverage”) to be less than an amount equal to the greater of
(x) the principal amount of all Indebtedness outstanding (including without
limitation, all undrawn letters of credit) under the Working Capital Agreement
and this Agreement at such time, and (y) $15,000,000, and (ii) on and after
September 15, 2008, the Minimum Asset Coverage to be less than $80,000,000.”
               (i) Section 6.7(f) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(f) [Intentionally Omitted].”
               (j) Section 6.24 of the Credit Agreement is hereby amended by
adding a new section to the end thereof to read in its entirety as follows:
“6.24 Crave Business Plan. Holdings shall not fail to deliver to Agents (a) by
not later than May 15, 2008, a business plan for Crave Entertainment Group,
Inc., Crave Entertainment, Inc. and SVG Distribution, Inc. (collectively, the
“Crave Entities”), in form and substance satisfactory to Agents, and (b) by not
later than September 15, 2008, a historical and projected return on investment
report for each title owned by the Crave Entities, which report shall be in form
and substance satisfactory to Agents.”
               (k) Article VI of the Credit Agreement is hereby amended by
adding the following new section to the end thereof to read in its entirety as
follows:
“6.26 Wal-Mart U.S. Music Inventory Returns. By not later than Monday of each
week, the Credit Parties shall not fail to deliver to Collateral Agent, a
report, in form and substance satisfactory to Agents, listing (a) all
music-related Inventory in the United States that Wal-Mart Stores, Inc. or any
of its Affiliates has returned, or indicated that it will return to any Credit
Party, and the value of the Accounts owing to Credit Parties represented
thereby, (i) during the prior week (ending on the last Business Day of the
immediately-preceding week) and (ii) in the aggregate from the Initial Anderson
Closing Date until the last Business Day of the immediately preceding week, and
(b) the Accounts that

 



--------------------------------------------------------------------------------



 



Wal-Mart Stores, Inc. and any of its Affiliates were required to pay to the
Credit Parties as of the prior week (ending on the last Business Day of the
immediately-preceding week), compared with the amount of Accounts actually paid
during such week, accompanied by a reasonably-detailed summary of all past-due
Accounts then owing from Wal-Mart Stores, Inc. and any of its Affiliates to the
Credit Parties.”
          3. Conditions to Effectiveness. This Amendment shall become effective
(the “Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:
          (a) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in this Amendment, the Credit Agreement
and the other Credit Documents shall be correct on and as of the date of this
Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          (b) Administrative Agent shall have received counterparts of this
Amendment that bear the signatures of each of Credit Parties, Agents and
Lenders.
          (c) Administrative Agent shall have received a copy of an amendment
(or similar agreement), in form and substance reasonably satisfactory to Agents,
duly executed by Credit Parties, Working Capital Agent, and Working Capital
Lenders amending and waiving the corresponding provisions of the Working Capital
Agreement.
          4. Credit Parties’ Representations and Warranties. Each Credit Party
represents and warrants to Agents and Lenders as follows:
          (a) Such Credit Party (i) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.
          (b) The execution, delivery and performance by such Credit Party of
this Amendment and the Purchase Documents and the performance by such Credit
Party of the Credit Agreement, as amended hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not violate or create a default
under such Credit Party’s organizational documents, any applicable law or any
contractual restriction binding on or otherwise affecting such Credit Party or
any of such Credit Party’s properties, and (iii) except as provided in the
Credit Documents, do not and will not result in or require the creation of any
Lien, upon or with respect to such Credit Party’s property.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Credit Party of this Amendment
or the Purchase Documents or the performance by such Credit Party of the Credit
Agreement, as amended hereby.
          (d) This Amendment and the Credit Agreement, as amended hereby, and
the Purchase Documents constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms except to the extent the

 



--------------------------------------------------------------------------------



 



enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.
          (e) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in the Credit Agreement are correct on
and as of the date of this Amendment as though made on and as of the date hereof
(except where such representations and warranties relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date), and (ii) no Default or Event of Default has occurred and is
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          5. Continued Effectiveness of Credit Agreement. Each Credit Party
hereby confirms and agrees that (a) the Credit Agreement and each other Credit
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Amendment Effective Date all references in any such Credit Document to
“the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, (b) to the extent that
any such Credit Document purports to assign or pledge to Collateral Agent, for
the ratable benefit of Lenders, or to grant to Collateral Agent, for the ratable
benefit of Lenders a security interest in or Lien on, any Collateral as security
for the Obligations of the Credit Party, or any of their respective Subsidiaries
from time to time existing in respect of the Credit Agreement and the other
Credit Documents, such pledge, assignment and/or grant of the security interest
or Lien is hereby ratified and confirmed in all respects, (c) the execution and
delivery of this Amendment does not limit any other action that the
Administrative Agent is entitled to take, or that the Credit Parties are
required to perform, under the Fifth Amendment Fee Letter, and (d) no amendment
or waiver of any terms or provisions of the Credit Agreement, or the amendments
or waivers granted hereunder, shall relieve any Credit Party from complying with
such terms and provisions other than as expressly amended or waived hereby or
from complying with any other term or provision thereof or herein.
          6. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to Credit Parties and their Affiliates
under the Credit Agreement and the other Credit Documents. Notwithstanding the
foregoing, Credit Parties wish (and Agents and Lenders agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any Agent’s or any Lenders’ rights,
interests, security and/or remedies under the Credit Agreement and the other
Credit Documents. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Credit Party (for itself and its Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge each Agent and each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Credit Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein,

 



--------------------------------------------------------------------------------



 



or the possession, use, operation or control of any of the assets of any Credit
Party, or the making of any Loans or other advances, or the management of such
Loans or advances or the Collateral.
          7. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the parties to this Amendment
hereby irrevocably waives all rights to trial by jury in any action, proceeding
or counterclaim arising out of or relating to this Amendment.
          (d) Borrowers will pay on demand all reasonable fees, costs and
expenses of Agents and Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to Agents and Lenders.
          (e) This Amendment is a Credit Document executed pursuant to the
Credit Agreement and shall be construed, administered and interpreted in
accordance with the terms thereof. Accordingly, it shall be an Event of Default
under the Credit Agreement if any representation or warranty made or deemed made
by any Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.
[remainder of this page intentionally left blank]

 